DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the description in the Specification refers to reference numerals that do no correlate with the reference numerals that appear in the drawings.  For example, the Specification, at page 6, referring to Fig. 4, refer to “attributes (10) and “category (20)”, but these reference numerals do not appear in Fig. 4.  
More generally, reference characters mentioned in the description must appear in the drawings, and reference characters not mentioned in the description shall not appear in the drawings.  For example, a student sorts (15), and subject matter excerpts (31), parent (32) and student (33) or other parties (34) are not shown in any drawing.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Figure Numbering.  On the second sheet in the drawings both Figures are labeled “Fig. 2.”  Two separate drawings should not be labeled with the same figure number.   
Reference Numerals. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: For example, on page 6 of the Specification, the Specification discloses:
 “a student sorts (15) a plurality of weighted attributes (11) . Referring to Fig. 4, according to an embodiment, attributes (10) may be organized by category (20).  

Referring to Fig. 2, according to an embodiment, attributes (10) for an educational institution (200) may be rated by subject matter experts (31), parents (32), and student (33), or other parties (e.g., public data bases, third-party literature, etc.) (43).

With the exception of “educational institution (200)”, none of these other reference numerals appear in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. It is noted that this judicial exception has been created by the courts, and this rejection is stating that the claimed invention is not a type of invention that can obtain a patent.

 	In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 — Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.

 	In the instant case, claims 1-8 are directed to a process. Thus, each of the pending claims is directed to one of the statutory categories. Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One — Evaluate Whether the Claim Recites a Judicial Exception

 	To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations in the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance:
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter: 
A method for helping a first user select a preferred educational institution from a plurality of educational institutions implemented on a general-purpose computer with processor- executable program instructions configured to direct at least one processor and at least one stored data table including data useful for predictive analysis, for selecting or providing a predilection for at least one educational institution from a plurality of educational institutions comprised of 
receiving, by the processor, a request to provide, to a computing device associated with a first user, more than one attribute associated with at least one educational institution; whereby each provided attribute is weighted to describe an educational institution;
identifying, by the processor, more than one attribute responsive to the request stored on the at least one data table;
providing, from the at least one data table, for a display on the computing device associated with the first user, the identified attributes; 
allowing, by the processer, the first user to value the identified objective attributes; 
storing, the first user's valued attributes stored on at least one data table; 
providing, for display on the computing device associated with the first user, at least one first preferred educational institution based on first user rated attributes;
allowing, by processor, the first user to accept or reject the first preferred educational institution;
allowing, by processor, the rejected educational institution to be considered an error used to calculate a coefficient of the attribute;
providing, for display on the computing device associated with the first user, at least a second preferred educational institution..

The claims are directed to a process for helping a prospective college student choose a college or university by allowing the student to value attributes of an educational institution and use the user values to select a preferred educational institution that matches the students preferences.  This process falls within the abstract idea grouping of certain methods of organization of human activity. Specifically, the above recitations are designed to be performed by a user to determine a preferred educational institution, and selecting a college is a commercial interaction because it creates a business relationship between the student and educational institution. Moreover, this process also encapsulates a mental process that could be performed in the mind (including an observation, evaluation, judgment, opinion.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two -— If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
 	A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Claim 1 recites the additional elements of a processor and a computing device, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. In this instance, the use of general purpose computer and processor does not improve the functioning of the computer, but rather, only generally links the use of the abstract college selection process to a computer environment.  Claims 1, 2, 5, 7, and 8 also recite providing and allowing “for display,” but the recitations only imply the intended use of computer elements (i.e. a display), and consequently, do not add a meaningful limitation to the abstract idea.  Moreover, even if a display were to be positively recited, displaying information in this instance adds no more than insignificant post-solution activity, which does not amount to practical application or inventive concept when the activity (such as displaying information) is well-understood and conventional.  See MPEP § 2106.05(g).
 	
Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
 	If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 	In applying step two of the Alice/Mayo analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method’ and thus transform the abstract idea into patent-eligible subject matter. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014). Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.” West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’... . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 134 S. Ct. 2347 (2014). Those “additional features” must be more than “well understood, routine, conventional activity.” See Alice. To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.” Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification. See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.” Trading Techs. Int'l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).
 	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are performing activities and/or functioning considered to be well-understood, routine, and conventional. The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
° performing repetitive calculations,

° receiving, processing, and storing data,

° electronically scanning or extracting data from a physical document,

. electronic recordkeeping,

° automating mental tasks, and

° receiving or transmitting data over a network, e.g., using the Internet to gather data.

See MPEP § 2106.05(d)(Il).

 	Regarding claims 1-8, these claims recite a processor and computing device(s). In each instance, any additional recitation of computer elements recited in the claims is merely a generic computer component that is equivalent to stating “apply it with a computer,” which the Supreme Court has ruled is not sufficient to transform an abstract idea into eligible subject matter. See Alice.
 	Furthermore, the computer is recited with a high level of generality. See preamble of Claim 1 and Specification at p. 15 stating “the hardware may include a general-purpose computer.”  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230. Consequently, here, the recitation of computer components is merely an insufficient attempt to limit the abstract idea to a technological environment. Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.” Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014). Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently, is ineligible for patenting.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 initially recites “at least one processor” in the preamble of the claim, but subsequently refers to “the processor” in lines 6, 9, 13, etc.  It is unclear if this is referencing a single processor among the “at least one processor” or introducing a new element.  Consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112. Correction is required.
Claim 1 recites “more than attribute” in line 9.  This grammatical error renders the claim indefinite.  The Examiner interprets this language as –the more than one attribute--.
Claim 1 recites “the at the at least one data table.”  This typographical / grammatical error renders the claim indefinite.  The Examiner interprets this language as –the at least one data table --.
	Claim 1 recites “more than one attribute,” “more than attribute,” “the identified attributes,” “the identified objective attributes,” “the first user’s valued attributes,” “the valued attributes or ranked valued attributes,” and “first user rated attributes,” and lastly “the attribute.”   Claim 5, 6, and 8 recites similar ambiguities with reference to attributes.  This inconsistent use of language related to attributes renders the claim indefinite.  Consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

	Distinguishable Subject Matter
The present claims as best understood (see rejections under 35 USC §  112) appear are distinguishable from the prior art of record.  The closest references, Waldorf et al. (US 2006/0069576 A1), discloses a method for a prospective college student college search and recommendation system which includes the ability to remove from the candidate college list which fall outside a desired trait selected by the prospective student (see ¶ 0101), and also allows experts in college placement to remove attribute correlations that the expert feels are erroneous (see ¶ 0019), but fails to disclose specifically using of the rejection by the user of a candidate preferred educational institution to be considered an error used to calculate a coefficient of first user’s values associated with the attributes.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.  The Examiner notes that if Applicant amends the claims to clarify the claim language in view of the rejections under 35 USC § 112, the Examiner will reconsider the amended claim language in view of the prior art of record.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wager, US 2017/0323408 A1 (System and method for selecting at least on preferred educational institution)
Brouwer, US 2015/0066559 (College Planning System including educational matching)
Billmyer, US 2009/0081629 A1 (System and method for matching students to schools)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
6/30/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649